IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

ERNEST COLEMAN,                        NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D17-2015

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed September 20, 2017.

An appeal from the Circuit Court for Duval County.
Mark J. Borello, Judge.

Ernest Coleman, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Virginia Harris, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED. See Fla. R. App. P. 9.110(b) (notice of appeal must be filed

within 30 days of rendition of order to be appealed).

RAY, BILBREY, and WINSOR, JJ., CONCUR.